Citation Nr: 0939006	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  05-06 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
nonservice-connected disability pension benefits, in the 
calculated amount of $3,163.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to 
November 1970. This matter is on appeal from the Committee on 
Waivers and Compromises (Committee) at the St. Petersburg, 
Florida Department of Veterans Affairs (VA) Regional Office 
(RO). 


FINDINGS OF FACT

1. A rating decision of January 2001 granted entitlement to 
nonservice-connected disability pension, effective from 
June 2000.

2. A notice of the award was issued to the Veteran in 
February 2001; attached to that letter was VA Form 21-8768, 
wherein the RO informed the Veteran that pension was an 
income based program and that any changes in income or net 
worth must be promptly reported to VA and that all income 
from all sources must be reported.

3. In October 2002, the Veteran's nonservice connected 
pension benefits were terminated, effective January 1, 2001, 
because the Veteran did not submit a report of his income. 
This action resulted in the creation of an overpayment in the 
calculated amount of $10,913.00.

4. Waiver of recovery of $7,750.00 was granted because the 
Veteran was not in receipt of Social Security benefits for 
the entire period he failed to provide an income statement. 
The recovery of $3,163.00 for pension benefits received from 
November 2001 through February 2008 was denied. 

5. The overpayment of VA pension benefits in the amount of 
$3,163.00 was not due to fraud, misrepresentation or bad 
faith.

6. The creation of the debt was due to fault on the part of 
the Veteran.

7. Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended, and the Veteran 
would be unjustly enriched if the benefits were not 
recovered, since failure to make restitution would result in 
unfair gain to the Veteran.

8. The Veteran did not change his position to his detriment 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.


CONCLUSION OF LAW

Recovery of the overpayment of disability pension benefits, 
in the amount of $3,163.00, would not be against equity and 
good conscience. 38 U.S.C.A. § 5302 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 1.963, 1.965, 3.660(a) (1) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran filed an application for disability pension 
benefits (VA Form 21-526) in June 2000. In that application, 
he reported that he last worked in January 2000. He further 
reported that he had income of $127.00 per month in 
Supplemental Security benefits. By letter dated in 
February 2001, he was informed that he had been awarded 
disability pension benefits effective July 1, 2000, based on 
zero countable annual income. Attached to that letter was a 
copy of VA Form 21- 8768, which advised him that he was 
required to notify the VA immediately of any changes in his 
income, and that failure to promptly inform the VA of such 
changes would result in the creation of an overpayment in his 
account.

In an October 2002, letter, the Veteran was informed that 
since he had not submitted to VA an income statement, his 
pension benefits were terminated, effective January 1, 2001. 
He was told that if he mailed the income statement within the 
last few days, VA would review it. He was also informed that 
the termination in benefits resulted in an overpayment of 
benefits which were paid to him, and he would be notified 
shortly of the exact amount of the overpayment and be 
provided information about repayment. He received a letter 
from VA later that month that the overpayment was calculated 
in the amount of $10,913.00. 

In December 2002, the Veteran submitted a Financial Status 
Report with an attached computer generated letter from the 
Social Security Administration. The Social Security letter 
was dated in November 2001 and indicated that he would 
receive monthly Social Security disability benefits of 
$831.00 for November 2001 around December 19, 2001. After 
that, he would receive $831.00 on or around the third 
Wednesday of the month. His Financial Status Report showed 
that he had Social Security benefits of $759.00 and expenses 
of $837.00. He reported no cash in the bank and a 1993 
automobile that he did not indicate its worth. An attached 
letter indicated that he requested a waiver of overpayment as 
he stated he called VA and told them that he was receiving 
Social Security disability benefits and they did not change 
his benefits. 

At his personal hearing in January 2006, the Veteran 
indicated that he called VA and notified them that he was in 
receipt of Social Security disability benefits. He stated 
that he felt that a waiver was appropriate in his case 
because it would be in the best interest of equity and good 
conscience. He also stated that he had 6 children and child 
support payments were taken from his Social Security 
disability benefits. He also stated that the U. S. Treasury 
took educational loan payments from his Social Security 
benefits and that he could not afford to repay his pension 
benefits. 

An audit report was performed the same date as the Veteran's 
hearing which indicated that the total amount of pension 
benefits paid from January 2001 to February 2002 (when 
benefits were terminated) totaled $10,913.00. The amount of 
benefits from January 2001 to the end of October 2001 totaled 
$7,750.00. The overpayment was determined to be $3,163.00. A 
June 2006 supplemental statement of the case (SSOC) indicated 
that the Veteran's pension benefits were retroactively 
terminated to January 2001, resulting in an overpayment of 
$10,913.00. However, the Committee on Waivers and Compromises 
(COWC) determined that he provided documentation that showed 
that he did not actually receive Social Security benefits 
until November 2001. The COWC determine that he should not 
have to repay that portion of the overpayment during the 
period that he was not in receipt of Social Security 
benefits; from January 1, 2001 through October 31, 2001. The 
difference in the amount left an overpayment of $3,163.00. 
The COWC granted the waiver of recovery in the amount of the 
difference, of $7,750.00. Recovery representing the amount of 
$3,163.00 representing pension benefits paid from November 1, 
2001 through February 28, 2002 was denied. 

Waiver of repayment of indebtedness is precluded if there is 
any indication of fraud, misrepresentation of a material 
fact, or bad faith on the part of the person having an 
interest in obtaining a waiver. 38 U.S.C.A. § 5302(c) (West 
2002 & Supp. 2009). In order to determine whether waiver may 
be granted, it is first necessary to examine the question of 
whether the overpayment was created as a result of fraud, 
misrepresentation, or bad faith on the part of the claimant. 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994), citing 38 
C.F.R. § 1.965.

In this case, the COWC specifically found that fraud, 
misrepresentation, or bad faith was not shown on the part of 
the Veteran. The Board concurs. Therefore, there is no 
statutory bar to waiver of recovery of the overpayment.

The next question before the Board for review is whether the 
evidence establishes that recovery of the indebtedness would 
be against equity and good conscience, in which case recovery 
of that overpayment may be waived. 38 U.S.C.A. § 5302; 
38 C.F.R. §§ 1.963, 1.965. The phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the Government. In making this determination, 
consideration will be given to various elements, which are 
not intended to be all-inclusive. These elements are the 
fault of the debtor where such actions contribute to creation 
of the debt, balancing of faults where VA fault is also 
involved, whether collection of the debt would cause the 
debtor undue financial hardship by depriving him of the basic 
necessities, whether collection would defeat the purpose of 
the VA benefit, whether failure to make restitution would 
result in unjust enrichment and whether reliance on the VA 
benefits resulted in relinquishment of a valuable right, 
i.e., changing position to one's detriment. 
38 C.F.R. § 1.965(a).

With regard to the first element, fault of the debtor, the 
Board finds that the Veteran is at fault in creating his 
debt. A VA pension recipient must notify VA of all 
circumstances which will affect his entitlement to receive, 
or the rate of, the benefit being paid. Such notice must be 
furnished when the recipient acquires knowledge that his or 
her income has changed. 38 C.F.R. § 3.660(a) (1). In this 
case, the evidence demonstrates that the Veteran had ample 
notice of his obligation to accurately report to VA his net 
worth as well as income from all sources, but failed to do 
so. Specifically, the Veteran did not submit his 2001 Earning 
Verification Report (EVR) when requested. Additionally, he 
did not submit a copy of his award letter indicating Social 
Security disability benefits, beginning in November 2001, 
although he was fully informed that he must notify VA 
immediately if income is received from any additional source 
and he must immediately report any changes in his income. 
Although he testified at his personal hearing that he called 
VA, he was to inform VA in writing of any changes in his 
income. Therefore, in light of the Veteran's failure to 
submit his EVR for 2001, and to notify the RO of his award of 
Social Security disability benefits, he is at fault in 
creating the overpayment.

The next element concerns "balancing of faults." 38 C.F.R. 
§ 1.965(a) (2). This requires weighing the fault of the 
debtor against the fault of VA. The RO duly notified the 
Veteran to report any change in income, to include receipt of 
Social Security benefits. The Veteran did not report his 
change of income after he began receiving benefits. The 
entire amount of the overpayment is the result of the 
Veteran's failure to submit his EVR and his failure to inform 
VA of his grant of Social Security disability benefits. Thus, 
the Veteran is responsible for repayment of the overpayment.

The third element to be addressed is "undue hardship." The 
standard is "[w]hether collection would deprive the debtor 
or family of basic necessities." 38 C.F.R.
§ 1.965(a) (3). As discussed above, the Veteran submitted 
Financial Status Reports in connection with his waiver 
request. His November 2002 Financial Status Report showed 
monthly income in the amount of $759.00. He showed a monthly 
deficiency as he reported expenses in the amount of $837.00. 
Although he demonstrated some financial hardship, he did not 
supply evidence which would suggest that his indebtedness to 
the Government should not have been afforded the same 
consideration and attention he provided to his other 
obligations or that payment of the debt would deprive (or 
deprived) him of the basic necessities of life. Moreover, his 
most recent Financial Status Report of February 2006, with 
attachments of his bank statements and bills, showed income 
of $1500.00 per month, to include Social Security benefits 
and employment income from AARP, and total monthly expenses 
of $1,105.96. There is a discretionary income of 
approximately $395.00. In light of the foregoing, the Board 
is unable to conclude that there is financial hardship in 
this case.

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended. 38 C.F.R. § 1.965(a) (4). The Board finds that 
recovery of the debt would not nullify the objective for 
which benefits are intended, as pension benefits are intended 
to provide supplemental income should a Veteran's income fall 
below a set income level. The pension benefits were intended 
to provide a minimal level of subsistence that he exceeded 
for the years in question. Recovery of pension benefits, to 
which he was not entitled, would not defeat the purpose for 
which they were awarded.

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor. 38 C.F.R. § 1.965(a) (5). In this 
case, the Veteran failed to submit his EVR for 2001, and as 
such, his pension benefits were terminated, effective 
January 1, 2001. He then submitted a copy of his Social 
Security benefits award letter, which showed benefits 
effective November 2001. Although finally reporting his 
Social Security benefits effective November 2001, decreased 
the amount of his overpayment substantially, he still 
received benefits from November 2001 through February 2002 
that he was not entitled under the law. The Board finds that 
receipt of these additional VA benefits constituted unjust 
enrichment to the extent of benefits in the amount of 
$3,163.00.

The final element to be considered is whether reliance on VA 
benefits resulted in the Veteran relinquishing a valuable 
right or incurring a legal obligation. 38 C.F.R. § 1.965(a) 
(6). The Veteran has not claimed that he relinquished any 
right or incurred any legal obligation in reliance upon 
receipt of these VA benefits, nor does the evidence of record 
show such. 

After review of all the evidence of record, carefully 
weighing all relevant factors and the contentions of the 
Veteran, the Board finds that recovery of the overpayment of 
$3,163 would not be against equity and good conscience. 
38 U.S.C.A. § 5302. The end result is not unduly favorable or 
adverse to either the Government or the Veteran and the 
evidence in this case is not so evenly balanced that there is 
doubt as to any material issue. 38 U.S.C.A. § 5107.

Finally, in this case, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.

However, VCAA notice is not required because the issue 
presented involves a claim for waiver of recovery of 
overpayment of VA benefits. See Barger v. Principi, 16 
Vet.App. 132,138 (2002) (the notice and duty to assist 
provisions of the VCAA do not apply to chapter 53 waiver of 
recovery matters, as chapter 53 already contains its own 
notice provisions). 


ORDER

Waiver of recovery of an overpayment of VA disability pension 
benefits, in the calculated amount of $3,163.00, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


